Deen, Presiding Judge.
It appears from the record that: (1) Notice of appeal was filed on February 3, 1982; (2) the record was filed in the clerk’s office on September 10, 1982; (3) appellant (plaintiff below) filed his enumeration of error and brief on October 4,1982; (4) appellee filed a petition for reorganization under Chapter 11 of the United States Bankruptcy Code on August 26, 1982. On September 28, 1982, appellee moved this court to stay the appeal because of the automatic stay provisions of the Bankruptcy Code, and appellant assented to this motion.
It is hereby ordered that, because appellant may not now proceed with his cause of action against appellee, this appeal is remanded without prejudice to the Superior Court. Upon termination of the automatic stay in the bankruptcy proceeding, the parties in this case may reprosecute the appeal, with the applicable time limitations, suspended as of the date of the filing of the bankruptcy petition, resuming as of the date that proper notice of the lifting of the stay is given by a filing with the Superior Court.

Sognier and Pope, JJ., concur.